Name: 2009/92/EC: Commission Decision of 12Ã December 2008 adopting, pursuant to Council Directive 92/43/EEC, an initial list of sites of Community importance for the Black Sea biogeographical region (notified under document number C(2008) 7974)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  natural environment;  documentation
 Date Published: 2009-02-13

 13.2.2009 EN Official Journal of the European Union L 43/59 COMMISSION DECISION of 12 December 2008 adopting, pursuant to Council Directive 92/43/EEC, an initial list of sites of Community importance for the Black Sea biogeographical region (notified under document number C(2008) 7974) (2009/92/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1) and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Black Sea biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises parts of the territories of Bulgaria and Romania as specified in the biogeographical map approved on 20 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Community. (3) For the Black Sea biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC have been transmitted to the Commission between May 2004 and January 2008, in accordance with Article 4(1) of Directive 92/43/EEC, by Bulgaria and Romania. (4) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (2). (5) That information includes the most recent and definitive map of the site transmitted by the Member States concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (6) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, a list of sites selected as sites of Community importance should be adopted. (7) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving, as a result of the surveillance in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Community level was done using the best available information at present. (8) The Member States concerned have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member States, it is necessary to adopt an initial list of sites, which will need to be revised in accordance with Article 4 of Directive 92/43/EEC. (9) Given that knowledge on the existence and distribution of some of the natural habitat types of Annex I and species of Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the network is either complete or incomplete. The initial list should be revised, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (10) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The initial list of sites of Community importance for the Black Sea biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 December 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 107, 24.4.1997, p. 1. ANNEX Initial list of sites of Community importance for the Black Sea biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : surface area of SCI in hectares or length in km; E : geographical coordinates of SCI (latitude and longitude). All the information given in the Community list below is based on the data proposed, transmitted and validated by Bulgaria and Romania. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude BG0000100 Plazh Shkorpilovtzi * 5 125,65264 E 27 51 N 42 56 BG0000102 Dolinata na reka Batova * 18 459,2388 E 27 55 N 43 22 BG0000103 Galata * 1 623,71857 E 27 56 N 43 8 BG0000110 Ostrovi Sv. Ivan I Sv. Petur 30,04 E 27 41 N 42 26 BG0000116 Kamchiya * 12 919,9374 E 27 45 N 43 1 BG0000118 Zlatni pyasatzi * 1 374,44 E 28 2 N 43 18 BG0000119 Trite bratya * 1 021,99 E 27 17 N 42 42 BG0000130 Kraimorska Dobrudzha * 6 520,74 E 28 20 N 43 37 BG0000132 Pobitite kamani * 231,35 E 27 41 N 43 13 BG0000133 Kamchiiska i Eminska planina * 63 678,468 E 27 30 N 42 55 BG0000141 Reka Kamchiya * 158,84 E 27 28 N 43 2 BG0000143 Karaagach * 64,16 E 27 46 N 42 13 BG0000146 Plazh Gradina  Zlatna ribka * 1 153,12 E 27 40 N 42 25 BG0000151 Aitoska planina * 29 379,4 E 27 26 N 42 41 BG0000154 Ezero Durankulak * 5 050,79475 E 28 34 N 43 40 BG0000198 Sredetzka reka * 707,78 E 27 2 N 42 18 BG0000208 Bosna * 16 225,8881 E 27 38 N 42 11 BG0000219 Derventski vazvisheniya 2 * 55 036,13 E 27 3 N 42 7 BG0000230 Fakiyska reka * 4 104,72 E 27 17 N 42 17 BG0000242 Zaliv Chengene skele * 191,19 E 27 30 N 42 25 BG0000270 Atanasovsko ezero * 7 208,89 E 27 27 N 42 35 BG0000271 Mandra  Poda * 6 135,8718 E 27 24 N 42 24 BG0000273 Burgasko ezero 3 092,02 E 27 23 N 42 29 BG0000573 Kompleks Kaliakra * 44 128,2643 E 28 19 N 43 20 BG0000574 Aheloi  Ravda  Nesebar * 3 928,38 E 27 41 N 42 39 BG0000620 Pomorie * 2 085,15 E 27 38 N 42 35 BG0000621 Ezero Shabla  Ezeretz * 2 623,53 E 28 35 N 43 34 BG0001001 Ropotamo * 12 815,82 E 27 42 N 42 18 BG0001004 Emine  Irakli * 11 282,7954 E 27 50 N 42 44 BG0001007 Strandzha * 118 225,03 E 27 37 N 42 4 ROSCI0065 Delta DunÃ rii * 457 813,5 E 28 55 N 44 54 ROSCI0066 Delta DunÃ rii  zona marinÃ  121 697 E 29 14 N 44 46 ROSCI0073 Dunele marine de la Agigea * 12 E 28 38 N 44 5 ROSCI0094 Izvoarele sulfuroase submarine de la Mangalia 362 E 28 35 N 43 48 ROSCI0114 MlaÃtina Hergheliei  Obanul Mare Ãi PeÃtera Movilei * 251 E 28 34 N 43 50 ROSCI0157 PÃ durea Hagieni  Cotul VÃ ii * 3 652 E 28 21 N 43 47 ROSCI0197 Plaja submersÃ  Eforie Nord  Eforie Sud 141 E 28 39 N 44 3 ROSCI0237 Structuri submarine metanogene  Sf. Gheorghe 6 122 E 29 45 N 44 52 ROSCI0269 Vama Veche  2 Mai 5 272 E 28 38 N 43 45 ROSCI0273 Zona marinÃ  de la Capul Tuzla 1 738 E 28 41 N 43 59